Title: Alexander Moore to James Monroe, 28 January 1814 (Abstract)
From: Moore, Alexander
To: Monroe, James


        § Alexander Moore to James Monroe. 28 January 1814, Washington. “At the request of several persons who are very much interested in the appointment of a Judge of the Orphans Court for Alexandria County, I take the liberty of calling your attention to that subject. There is at this time a number of administrations to be granted which cannot be effected until the appointment takes place. It was my wish to have had the honour of a personal interview with you but your engagements have prevented it. I have therefore adopted this mode of pointing out

to you the necessity of having the office above mentioned filled as speedily as the President can turn his attention to the business.”
      